Case 1:21-cv-00165-DLC Document 29-55 Filed 02/23/21 Page 1 of 6




            EXHIBIT CCC
A week after COVID-19 cases first discovered, this Calgary gym has dozens more | CTV News
                                   Case 1:21-cv-00165-DLC Document 29-55 Filed 02/23/21 Page 2 of 6
    Home



                                               Follow on
                                                  


   BREAKING

   Three people charged with providing ammunition to gunman responsible for N.S. shooting: RCMP




                                                                                           Advertisement



   CALGARY | News

   Outbreak connected to Calgary fitness club balloons to more than 40 cases

   Michael Franklin CTVNewsCalgary.ca Senior Digital Producer
    @CTVMFranklin Contact

   Published Thursday, July 23, 2020 7:20PM MDT Last Updated Thursday, July 23, 2020 9:00PM MDT




                                                                                                                                            Advertisement



                                                                                                                                       MOST-WATCHED



   A Calgary fitness club was closed last week after COVID-19 was discovered in a number of staff members.
   There are now 42 cases connected to the outbreak.




https://calgary.ctvnews.ca/outbreak-connected-to-calgary-fitness-club-balloons-to-more-than-40-cases-1.5037041[12/4/2020 2:28:27 PM]
A week after COVID-19 cases first discovered, this Calgary gym has dozens more | CTV News
                                   Case 1:21-cv-00165-DLC Document 29-55 Filed 02/23/21 Page 3 of 6




   SHARE
                                                                                                                                       Teddy Bear Toss turns into
              CALGARY -- More than 40 cases of COVID-19 have now been                                                                  Teddy Bear Lane
              identified as being connected to an outbreak at an indoor cycling studio
              in southwest Calgary.

              According to the latest data from Alberta Health, 42 people have active
              cases of coronavirus that they caught from an outbreak at 17 Avenue
              S.W.'s RIDE Cycle Club.
                                                                                                                                       COVID-19 assessment centre
                • COVID-19: Click for the latest news and analysis                                                                     opens in Banff

                • Coronavirus newsletter sign-up: Get The COVID-19 Brief sent
                    to your inbox


                                                                          On July 15, the studio closed
                                                                          down after it discovered a
                                                                          number of people connected to
                                                                                                                                       City will enforce health laws
      •   Full coverage at                                                the facility tested positive. The
          CTVNews.ca/Coronavirus
                                                                          number of cases at that time was
      •   Tracking every case of COVID-19 in
                                                                          not released.
          Canada
      •   Vaccine tracker: The top contenders to
                                                                          Since then, staff at the facility
          stop the novel coronavirus
                                                                          have been busy contacting
      •   What's driving Canada's increase in
          COVID-19 infections? See the hotspots                           everyone who attended a series
      •   'Very shocking': Video captures huge                            of training classes between July                             LIVE: Ongoing news coverage
          crowds, lineups in Niagara Falls                                                                                             on CTV News Channel
                                                                          6 and 13, saying they may have
      •   'This needs to be a wake-up call':                              been exposed to contagious
          Alberta's COVID-19 spike continues with
          114 new COVID-19 cases, 2 deaths                                individuals.
      •   What constitutes a second wave in
          Canada?                                                         There are no recovered cases
      •   How to encourage your kids to wear a                            connected to this outbreak so far.
          mask
      •   Edmonton makes masks mandatory in                               In an earlier interview with CTV                             The funniest thing on TV might
          public transit, city facilities                                 News, RIDE said its Calgary                                  be a commercial written and
                                                                                                                                       produced by Ryan Reynolds
      •   Announcement coming next week for                               location was following strict
          plan to reopen Ontario schools
                                                                          safety protocols, including three
      •   Blood tests for coronavirus antibodies
                                                                          metres of spacing between bikes
          reveal 'undetected infections' in Canada
                                                                          as well as improved disinfection                             MOST-READ
      •   COVID-19 alert app starts beta testing
          after three-week delay                                          protocols and physical
      •   Ontario records significant dip in COVID-                       distancing.
          19 cases, no new deaths
      •   P.E.I. man with COVID-19 jailed for
          allegedly refusing to self-isolate



https://calgary.ctvnews.ca/outbreak-connected-to-calgary-fitness-club-balloons-to-more-than-40-cases-1.5037041[12/4/2020 2:28:27 PM]
A week after COVID-19 cases first discovered, this Calgary gym has dozens more | CTV News
                                   Case 1:21-cv-00165-DLC Document 29-55 Filed 02/23/21 Page 4 of 6




      •   Manitoba puts brakes on easing travel
          restrictions in fourth phase
                                                                                                                                       Calgary choreographer beats out
                                                                                                                                       Beyonce’s music video at the
      Related Stories                                                                                                                  2020 UK Music Video Awards
      • Calgary RIDE CYCLE CLUB warns staff
          and trainees of possible COVID-19
          outbreak
      • Calgary restaurant and fitness clubs
          closed due to COVID-19 concerns



   SHARE                                                                                                                               COVID-19 exposure confirmed
                                                                                                                                       at Chinook Centre

               Report Error  Editorial standards and policies  Why you can trust CTV News


     WATCH MORE FROM CTV NEWS




                                                                                                                                       2 dozen WestJet flights added to
                                                                                                                                       airline's COVID-19 notification
     COVID-19 assessment                    Music centre gala goes                  Fish Creek volunteers                              list in Calgary
     centre opens in Banff                  virtual Friday                          celebrated at virtual
                                                                                    event




     Accessibility consultant               Teddy Bear Toss turns                   City will enforce health
     recognized by province                 into Teddy Bear Lane                    laws                                               22 more workers at southern
                                                                                                                                       Alberta Loblaw, Sobeys and Co-
                                                                                                                                       op stores have contracted
                                                                                                                                       COVID-19

     CALGARY TOP STORIES




     'Talk to my friend in the              Alberta enters Friday                   Man arrested after
                                                                                                                                       Need to self-isolate? Calgary
     ICU': Premier Kenney                   with COVID-19 highs in                  allegedly selling drugs
                                                                                                                                       mayor reminds residents that
     calls out COVID-19                     daily and active cases,                 near playground,
                                                                                                                                       hotel rooms are available
     truthers, anti-maskers                 hospitalizations                        daycare




https://calgary.ctvnews.ca/outbreak-connected-to-calgary-fitness-club-balloons-to-more-than-40-cases-1.5037041[12/4/2020 2:28:27 PM]
A week after COVID-19 cases first discovered, this Calgary gym has dozens more | CTV News
                                   Case 1:21-cv-00165-DLC Document 29-55 Filed 02/23/21 Page 5 of 6
     $152.8M in provincial                  Theft suspect missing,                  Alberta set to retire coal
     stimulus funding                       truck with passengers                   power by 2023, ahead of
     announced for Calgary                  abandoned following                     2030 provincial schedule
     projects                               crash outside Calgary




     MORE FROM CTV NEWS CALGARY




     City of Calgary cancels                From the ice to Teddy                   Controlling share of
     New Year's Eve                         Bear Lane: Hitmen find                  Benevity to be sold in
     fireworks show                         another way to collect                  deal valuating Calgary
                                            stuffed animals for                     company at $1B
                                            needy children




     National Music Centre's                With southern Alberta                   Scenic session:
     yearly gala goes virtual               Polar Express derailed                  Members of Canada's
                                            by COVID-19,                            long track speedskating
                                            customers seek refunds                  team lace up on
                                            for golden tickets                      Alberta's Gap Lake




     DON'T MISS




     Satan and 2020 paired                  1983: Prince Charles                    Fire breaks out at oil
     as couple in new TV                    and Princess Diana visit                refinery in South Africa
     commercial                             Ottawa




     CTVNEWS.CA TOP STORIES




     Common-law partner, 2                  Feds secure more                        PM won't confirm reports
     others charged with                    Moderna vaccines, sign                  U.S. Justice Department
     providing ammunition to                deal with FedEx to ship                 seeking plea deal with
     N.S. shooter                           doses                                   Meng Wanzhou




https://calgary.ctvnews.ca/outbreak-connected-to-calgary-fitness-club-balloons-to-more-than-40-cases-1.5037041[12/4/2020 2:28:27 PM]
A week after COVID-19 cases first discovered, this Calgary gym has dozens more | CTV News
                                   Case 1:21-cv-00165-DLC Document 29-55 Filed 02/23/21 Page 6 of 6




     Walmart Canada to give                 WHO chief warns poor                    Trudeau affirms farmers'
     85,000 workers cash                    could be 'trampled' in                  right to demonstrate
     'appreciation' bonus as                vaccine push                            after India criticizes his
     COVID-19 surges                                                                remarks




   Use of this Website assumes acceptance of Terms & Conditions and Privacy Policy                                                     Political Ads Registry


   © 2020                       All rights reserved.




https://calgary.ctvnews.ca/outbreak-connected-to-calgary-fitness-club-balloons-to-more-than-40-cases-1.5037041[12/4/2020 2:28:27 PM]
